Citation Nr: 0615488	
Decision Date: 05/26/06    Archive Date: 06/06/06	

DOCKET NO.  04-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel







INTRODUCTION

The appellant alleges to have qualifying World War II service 
in the Philippines from December 1941 to February 1946.  
However, such service has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which found that the appellant did not have the 
requisite military service to establish his status as 
"veteran" as a necessary precondition for eligibility for any 
VA benefits.  The case is not ready for appellate review and 
must be remanded to the RO for additional evidentiary 
development via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

The appellant was provided VCAA notice in March 2003.  With 
respect to the appellant's potential status as "veteran" for 
VA benefit purposes, he was informed that a request had been 
forwarded for verification of his service to the Department 
of the Army.  He was specifically requested, in this regard, 
to submit a copy of his PA AGO Form 23, Affidavit for 
Philippine Army Personnel, or any proof of his military 
service.  He was, in fact, provided the address in the 
Philippines where he could post such request.  During the 
pendency of this appeal, it appears that the appellant 
requested the production of his PA AGO Form 23 from the 
appropriate office at Camp Aguinaldo in Quezon City, but 
reported that he did not receive a reply.  The RO itself 
reports having twice requested production of the appellant's 
PA AGO Form 23 from this same Philippine Office, and they 
also received no reply.  

Records further indicate that the Department of the Army, 
Military Personnel Records, at the National Personnel Records 
Center (NPRC) again requested that the appellant or RO 
furnish them with a copy of the appellant's PA AGO Form 23, 
so that a proper search could be conducted into whether the 
appellant qualified as a "veteran" for VA purposes.  In the 
July 2004 Statement of the Case, the RO informed the 
appellant that although he had authorized the RO to make a 
request for these records from Camp Aguinaldo, "we are no 
longer allowed to verify military service from them, 
therefore, it is your sole responsibility to provide these 
records."  Nonetheless, the appellant continues to argue that 
this record, if extant, should be collected by the RO.  

It is noteworthy in this case, that at no time, has the 
service department at NPRC categorically stated that the 
appellant lacks the requisite military service to qualify as 
"veteran" for VA benefit purposes.  The appellant must be 
informed that it is his sole responsibility to take whatever 
action is necessary to obtain his PA AGO Form 23 from the 
appropriate office at Camp Aguinaldo, Quezon City, to then 
have the RO forward this document to the US service 
department for verification of the appellant's qualifying 
military service.

During the pendency of this appeal, the appellant has argued 
that a decision of the Foreign Claims Settlement Commission 
Appeals Board, which determined that the appellant was a 
member of the "Armed Forces" sufficient for an award of 
benefits made by that agency, should be relied upon to 
satisfy the basic service requirements necessary for any and 
all VA benefits.  This argument is without merit as it is 
entirely unclear whether service requirements of that agency 
are identical to those of VA.  The appellant did, however, 
submit an actual copy of the Foreign Claims Settlement 
Commission Appeals Board decision which specifically 
indicates that a Department of Defense document, dated 
October 19, 1954, revealed that the appellant was a member of 
the Armed Forces as alleged, and that he was held as a 
prisoner of war from May 10, 1942, to January 11, 1943.  VA's 
duty to assist claimants in the development of evidence 
necessary to substantiate their claims has always included a 
duty to attempt to locate records alleged to be in the 
possession of the US Government.  The Board has no present 
knowledge of where the record referred to in this document 
may be located, but the claim must nonetheless be returned to 
the RO for a documented attempt to locate this record which 
appears to be a US Department of Defense record which was 
sufficient to warrant the award of some benefit to the 
appellant in this case, albeit in 1954.



For these reasons and bases, the claim is REMANDED to the RO 
for the following action:

1.  The RO should provide the appellant 
with an additional VCAA notification 
which directly informs him that it is 
(apparently) his sole responsibility for 
attempting to collect a copy of his PA 
AGO Form 23, Affidavit for Philippine 
Army Personnel from the Adjutant General, 
Noncurrent Records Section, General 
Headquarters, Armed Forces of the 
Philippines, Camp Aguinaldo, 1100 Quezon 
City.  He should be informed that the US 
service department at NPRC has reported 
that they cannot further attempt to 
verify whether or not the appellant has 
qualifying military service for VA 
benefit purposes without such form.  
There is a suggestion in the claims 
folder that it would likely benefit the 
appellant to personally (or through a 
representative with an appropriate power 
of attorney) travel to Manila to the 
appropriate office to pick up a copy of 
his PA AGO Form 23, and this advice 
appears to be well reasoned.  If, and 
when, the appellant provides the RO with 
a copy of his Affidavit for Philippine 
Army Personnel, the RO should then 
forward this document to the service 
department at NPRC for verification, if 
any, of the appellant's qualifying 
military service with the US Armed Forces 
during World War II.

2.  There is on file a single page 
published decision of the US Foreign 
Claims Settlement Commission Appeals 
Board which refers to an October 19, 
1954, Department of Defense report which 
was apparently accepted by that agency as 
documenting that the appellant was a 
member of the US Armed Forces, and that 
he was held as a prisoner of war from 
May 10, 1942, to January 11, 1943.  The 
RO should review this decision, conduct 
whatever research is necessary, and 
attempt to obtain a copy of any records 
associated with this award, especially 
including the actual document referred to 
in the decision itself.  All efforts at 
obtaining these records from the Appeals 
Board of the Foreign Claims Settlement 
Commission of United States must be fully 
documented in the claims folder.  Any 
records obtained should be added to the 
claims folder.  Any records obtained 
should also be forwarded the service 
department at NRPC for verification, if 
any, of the appellant's qualifying 
military service with the US Armed Forces 
during World War II.  

3.  After the completion of the above 
development to the extent possible, the 
RO should again address the determination 
of whether the appellant may be 
recognized as a "veteran" for VA benefit 
purposes.  If any decision reached is not 
to the appellant's satisfaction, he must 
be provided with a Supplemental Statement 
of the Case, which includes a discussion 
of VCAA compliance and the development 
requested in this remand.  He must be 
offered an opportunity to respond 
thereto.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The appellant 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





